Citation Nr: 0609387	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 through 
November 1974.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in May 2003, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to comply with the duty to assist.  
38 C.F.R. § 3.159.

The RO has made efforts to verify the veteran's claimed 
stressor.  In February 2003, the RO requested morning 
reports, as they pertain to the veteran's Naval Service.  
However, morning reports are not maintained for the Navy or 
the Marine Corps.  Pertinent naval deck logs over 30 years 
old are maintained by the National Archives and Records 
Administration, and the RO should seek these records.

Remarks from the veteran and correspondence from the Social 
Security Administration (SSA) printed by the RO in November 
2002 reflects that the veteran was found disabled.  However, 
SSA records are not part of the claims file.  On his January 
2004 VA Form 9 (substantive appeal), the veteran has also 
maintained that he is collecting state disability, although 
no income from such was listed on his income form for 
pension.  

The Court has long held that the duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992) (when VA is put on 
notice of the existence of relevant evidence, VA should 
obtain those records before proceeding with the appeal); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 
38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the RO 
must seek this pertinent evidence and incorporate it into the 
claims file.  In addition, the RO should request the records 
pertaining to his "state disability."

Accordingly, the case is REMANDED for the following action:

1.  The RO is to obtain ship's deck logs 
pertaining to the U.S.S. Enterprise for 
July 1974 from the Modern Military Branch, 
National Archives and Records 
Administration, 8601 Adelphi Road, College 
Park, MD 20740-6001.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
medical records upon which the veteran's 
Social Security disability was award 
should be obtained.  In addition, the RO 
should ask the veteran to identify the 
state from which he receives disability 
payments and obtain the medical records 
related to that claim.  If any records are 
not available, the claims file should be 
annotated to that effect.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the December 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


